
	

113 HRES 477 IH: Expressing the sense of the House of Representatives that the former Yugoslav Republic of Macedonia should work within the framework of the United Nations process and in good faith with Greece to achieve longstanding United States and United Nations policy goals by finding a mutually acceptable name that must apply for all internal and international uses (erga omnes), for the former Yugoslav Republic of Macedonia.
U.S. House of Representatives
2014-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 477
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2014
			Mrs. Carolyn B. Maloney of New York (for herself, Mr. Bilirakis, and Mr. Sarbanes) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Expressing the sense of the House of Representatives that the former Yugoslav Republic of Macedonia
			 should work within the framework of the United Nations process and in good
			 faith with Greece to achieve longstanding United States and United Nations
			 policy goals by finding a mutually acceptable name that must apply for all
			 internal and international uses (erga omnes), for the former Yugoslav
			 Republic of Macedonia.
	
	
		Whereas, on April 8, 1993, the United Nations General Assembly admitted as a member the former
			 Yugoslav Republic of Macedonia, under the name the former Yugoslav Republic of Macedonia;
		Whereas United Nations Security Council Resolution 817 (1993) states that the international dispute
			 over the name must be resolved to maintain peaceful relations between
			 Greece and the former Yugoslav Republic of Macedonia and regional
			 stability;
		Whereas Greece is a strategic partner and ally of the United States in bringing political stability
			 and economic development to the Balkan region, having invested over $20
			 billion in the countries of the region, thereby creating over 200,000 new
			 jobs, and having contributed over $750 million in development aid for the
			 region;
		Whereas Greece has invested, over the years, over $1 billion in the former Yugoslav Republic of
			 Macedonia, thereby creating more than 20,000 new jobs and having
			 contributed $110 million in development aid;
		Whereas H. Res. 356 of the 110th Congress, urged the former Yugoslav Republic of Macedonia to
			 abstain from hostile activities and stop the utilization of materials that
			 violate provisions of the United Nations-brokered Interim Agreement
			 between the former Yugoslav Republic of Macedonia and Greece regarding hostile activities or propaganda;
		Whereas the North Atlantic Treaty Organization’s (NATO) heads of state and government unanimously
			 agreed in Bucharest (April 3, 2008) that … within the framework of the UN, many actors have worked hard to resolve the name issue, but the
			 Alliance has noted with regret that these talks have not produced a
			 successful outcome. Therefore we agreed that an invitation to the former
			 Yugoslav Republic of Macedonia will be extended as soon as a mutually
			 acceptable solution to the name issue has been reached. We encourage the
			 negotiations to be resumed without delay and expect them to be concluded
			 as soon as possible;
		Whereas the heads of state and government participating in the meeting of the North Atlantic
			 Council in Strasbourg/Kehl (April 4, 2009), as well as the heads of state
			 and government participating in the meeting of the North Atlantic Council
			 in Lisbon (November 20, 2010), reiterated their unanimous support for the
			 agreement at the Bucharest Summit to extend an invitation to the former Yugoslav Republic of Macedonia as soon as a mutually
			 acceptable solution to the name issue has been reached within the
			 framework of the UN, and urge intensified efforts towards that goal.;
		Whereas the government in Skopje of the former Yugoslav Republic of Macedonia, through both its
			 policies, activities, and rhetoric over the last few years, has been
			 violating the spirit and the letter of the Interim Agreement (IA) of 1995
			 between Greece and the former Yugoslav Republic of Macedonia, thus
			 undermining the friendly relations between the two countries; and
		Whereas authorities in the former Yugoslav Republic of Macedonia urged their citizens to boycott
			 Greek investments in the country and not to travel to Greece: Now,
			 therefore, be it
		
	
		That the House of Representatives—
			(1)urges the former Yugoslav Republic of Macedonia to work within the framework of the United Nations
			 process and in good faith with Greece to achieve longstanding United
			 States and United Nations policy goals by finding a mutually acceptable
			 name, that must apply for all internal and international uses (erga
			 omnes), for the former Yugoslav Republic of Macedonia;
			(2)urges the former Yugoslav Republic of Macedonia to abstain from all hostile activities and stop
			 violating provisions of the United Nations-brokered Interim Agreement
			 between the former Yugoslav Republic of Macedonia and Greece regarding hostile activities or propaganda;
			(3)urges the United States Government to work in partnership with North Atlantic Treaty Organization
			 (NATO) allies to uphold previous NATO Summits decisions, with regard to
			 the enlargement issue and extend an invitation to the former Yugoslav
			 Republic of Macedonia as soon as a mutually acceptable solution to the
			 name issue has been reached within the framework of the United Nations;
			 and
			(4)expresses its view that the former Yugoslav Republic of Macedonia can be considered for accession
			 into the European Union only after a mutually acceptable solution to the
			 name issue has been reached within the framework of the United Nations.
			
